          Case 2:20-cv-01867-DAD-BAM Document 30 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                  UNITED STATES DISTRICT COURT
 9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   MAC E. FREEMAN, et al.,                            Case No. 2:20-cv-01867-DAD-BAM
12                  Plaintiffs,                         ORDER REGARDING JOINT NOTICE OF
                                                        SETTLEMENT
13           v.
                                                        (Doc. 29)
14   C R BARD, INC., et al.,
15                  Defendants.
16

17

18          On August 16, 2021, Plaintiffs Mac E. Freeman, Deena A. Ugalde, Aaron M. Freeman,

19 and Jason L Freeman (“Plaintiffs”) and Defendants C. R. Bard, Inc. and Bard Peripheral
20 Vascular, Inc. (“Defendants”) (collectively “Parties”) filed a joint notice of settlement and

21 request for additional time to file dispositional documents. (Doc. 29.) The Parties indicate that

22 they have reached a full settlement in principle of this action and jointly seek a 90-day

23 extension of time to file dispositional documents. The Parties explain that additional time is

24 needed to finalize settlement documents because the settlement involves a global settlement of

25 an inventory of cases. (Id.)

26          Pursuant to Local Rule 160, and good cause appearing, the Court ORDERS the parties,

27 no later than November 15, 2021, to file appropriate papers to dismiss or conclude this action

28 in its entirety. If the parties require additional time to submit dispositional documents, they may


                                                    1
         Case 2:20-cv-01867-DAD-BAM Document 30 Filed 08/17/21 Page 2 of 2


 1 file a request for an extension supported by good cause. Local Rule 160(b). This Court

 2 VACATES all other pending dates and matters. Failure to comply with this order may be

 3 grounds for the imposition of sanctions on counsel or parties who contributed to violation of

 4 this order. See Local Rule 160, Local Rule 272.

 5
     IT IS SO ORDERED.
 6

 7     Dated:    August 17, 2021                          /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
